Exhibit 10.11

PROSPECTOR PARTNERS, LLC

INVESTMENT MANAGEMENT AGREEMENT

PROSPECTOR PARTNERS, LLC, a Delaware limited liability company (the “ Adviser
“), having an address at 370 Church Street, Guilford, Connecticut 06437, and
OneBeacon Insurance Group, Ltd., a Bermuda Corporation (“OneBeacon”), having an
address at Bank of Butterfield Building, 42 Reid Street, Hamilton HM 12,
Bermuda, hereby enter into this Investment Management Agreement, dated as of
November 14, 2006 (this “ Agreement “), and hereby agree that the Adviser shall
act as discretionary adviser with respect to the specified assets of each
subsidiary of OneBeacon identified on Schedule A (each, a “Client”) to this
Agreement as such schedule may be amended from time to time to add new
subsidiaries as Clients on the following terms and conditions:

1.      Investment Accounts  The investment account of each of the entities
identified in Schedule A to this Agreement (each an “Investment Account”) shall
consist of cash and securities in an amount equal to at least $30,000,000 (the
“Minimum Account Amount”), or such other amount as may be agreed to by the
Adviser, initially furnished by the Client for investment pursuant to this
Agreement, as well as all other assets which become part of each Investment
Account as a result of trading therein or additions thereto, except for amounts
withdrawn there from and paid to the Client. Each Client may make additions to
the Investment Account in amounts exceeding $100,000, or in such other amount as
may be agreed to by the Adviser, provided that the Adviser shall have received
prompt written notice of such additions. Each Client may make withdrawals from
its’ Investment Account in such amounts as it shall determine upon not less than
30 days prior written notice thereof to the Adviser and provided that the
withdrawal shall not cause the assets in the Investment Account to fall below
the Minimum Account Amount, unless otherwise agreed to by the Adviser.

2.      Services of Adviser  By execution of this Agreement the Adviser accepts
appointment as adviser for each Investment Account with full discretion and
agrees to supervise and direct the investments of each Investment Account in
accordance with the investment objective, policies and restrictions described in
the investment guidelines attached hereto as Schedule B (the “Investment
Guidelines”). In the performance of its services, the Adviser will not be liable
for any error in judgment or any acts or omissions to act except those resulting
from the Adviser’s gross negligence, willful misconduct or malfeasance. Nothing
herein shall in any way constitute a waiver or limitation of any right of any
person under the federal securities laws. The Adviser shall have no
responsibility whatsoever for the management of any assets of the entities
identified in Schedule A to this Agreement other than such entities’ Investment
Account.

3.      Discretionary Authority  Subject to the Investment Guidelines, the
Adviser shall have full discretion and authority, without obtaining any prior
approval, as the Client’s agent and attorney-in-fact: (a) to make all investment
decisions in respect of each Investment Account on the Client’s behalf and at
the sole risk of the Client; (b) to buy, sell, exchange, convert, liquidate or
otherwise trade in any stock, bond and other securities or financial instruments
in respect of each Investment Account; (c) to place orders with respect to, and
to arrange for, any of the foregoing; and (d) in furtherance of the foregoing,
to do anything which the Adviser shall deem requisite, appropriate or advisable
in connection therewith, including, without limitation, the selection of such
brokers, dealers, and others as the Adviser shall determine in its absolute
discretion.

4.      Custody The assets of each Investment Account shall be held in one or
more separately identified accounts in the custody of one or more banks, trust
companies, brokerage firms or other entities designated by the Client and
acceptable to the Adviser. The Adviser will communicate its investment purchase,
sale and delivery instructions directly with the party identified by the Client
or other qualified depositories. The Client shall be responsible for all
custodial arrangements and the payment of all custodial charges and fees, and
the Adviser shall have no responsibility or liability with respect to custody
arrangements or the acts, omissions or other conduct of the custodians.

5.      Brokerage When placing orders for the execution of transactions for an
Investment


--------------------------------------------------------------------------------


Account, the Adviser may allocate all transactions to such brokers or dealers,
for execution on such markets, at such prices and commission rates, as are
selected by the Adviser in its sole discretion. In selecting brokers or dealers
to execute transactions, the Adviser need not solicit competitive bids and does
not have an obligation to seek the lowest available commission cost. It is not
the Adviser’s practice to negotiate “execution only” commission rates, and, in
negotiating commission rates, the Adviser shall take into account the financial
stability and reputation of brokerage firms and brokerage and research services
provided by such brokers. An Investment Account may be deemed to be paying for
research provided or paid for by the broker which is included in the commission
rate although the Investment Account may not, in any particular instance, be the
direct or indirect beneficiary of the research services provided. Research
furnished by brokers may include, but is not limited to, written information and
analyses concerning specific securities, companies or sectors; market, finance
and economic studies and forecasts; financial publications; statistics and
pricing services; discussions with research personnel; and software and data
bases utilized in the investment management process. OneBeacon acknowledges on
behalf of each Client that since commission rates are generally negotiable,
selecting brokers on the basis of considerations which are not limited to
applicable commission rates may at times result in higher transaction costs than
would otherwise be obtainable. The Adviser is hereby authorized to, and
OneBeacon acknowledges on behalf of each Client that the Adviser may aggregate
orders on behalf of each Investment Account with orders on behalf of other
clients of the Adviser. In such event, allocation of the securities purchased or
sold, as well as expenses incurred in the transaction, shall be made in a manner
which the Adviser considers to be the most fair and equitable to all of its
clients, including the Clients.

6.      Representations and Warranties

(a)    OneBeacon represents, warrants and agrees that:

(i)             it has full legal power and authority to enter into this
Agreement; and

(ii)            the appointment of the Adviser hereunder is permitted by each
Client’s governing documents and any investment management agreement between
OneBeacon and the Clients to this Agreement and has been duly authorized by all
necessary corporate or other action;

(iii)           it will indemnify the Adviser and hold it harmless against any
and all losses, costs, claims and liabilities which the Adviser may suffer or
incur arising out of any material breach of these representations and warranties
of OneBeacon.

(b)    The Adviser represents, warrants and agrees that:

(i)             it has full legal power and authority to enter into this
Agreement;

(ii)            it is registered as an investment adviser with the Securities
and Exchange Commission pursuant to the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and

(iii)           entering into this Agreement has been duly authorized by all
necessary action.

(iv)           it will indemnify OneBeacon and hold it harmless against any and
all losses, costs, claims and liabilities which OneBeacon may suffer or the
Client may suffer or incur arising out of any material breach of any
representations and warranties of the Adviser.

2


--------------------------------------------------------------------------------


7.      Reports  The Adviser shall provide OneBeacon with reports containing the
status of the Investment Account at least monthly (i.e. “Flash Report”), and
will provide written advisory report letters on a quarterly basis. All records
maintained pursuant to this Agreement shall be subject to examination by
OneBeacon and by persons authorized by it, or by appropriate governmental
authorities, at all times upon reasonable notice. The Adviser shall provide
copies of trade tickets, custodial reports and other records OneBeacon
reasonably requires for accounting or tax purposes.

8.      Management Fee and Expenses The Adviser will be paid a quarterly
management fee (the “Management Fee”) for its investment advisory services
provided hereunder, determined in accordance with Schedule C to this Agreement.
During the term of this Agreement, the Management Fee shall be billed and
payable in arrears on a quarterly basis within 10 days after the last day of
each calendar quarter based upon the value of the Investment Accounts as of the
last day of the immediately preceding calendar quarter. The Management Fee shall
be pro-rated for any partial quarter. It is understood that, in the event that
the Management Fee is to be paid by the custodian out of the Investment
Accounts, OneBeacon or the Clients will provide written authorization to the
custodian to pay the Management Fee directly from the Investment Accounts.

(a)    Each Investment Account shall be responsible for all expenses incurred
directly in connection with transactions effected on behalf of the Investment
Account pursuant to this Agreement and shall include: custodial fees; PAM
accounting service fees, investment expenses such as commissions; and other
expenses reasonably related to the purchase, sale or transmittal of Investment
Account assets (other than research fees and expenses with respect to the
Investment Account).

9.      Confidential Relationship All information and advice furnished by either
party to the other party pursuant to this Agreement shall be treated by the
receiving party as confidential and shall not be disclosed to third parties
except as required by law; provided, however, that the OneBeacon consents to the
disclosure by the Adviser that OneBeacon (and each of the Clients) is a client
of the Adviser and to the inclusion of OneBeacon on a list of representative
clients of the Adviser or in other marketing materials. OneBeacon acknowledges
that the Adviser shall own and be permitted to use its investment track record
with respect to the Investment Accounts, and shall be permitted to retain copies
of all documentation necessary under the Advisers Act to support the track
record or otherwise required to be retained under the Advisers Act and related
rules. The Adviser acknowledges that OneBeacon shall be permitted to report the
investment track record (on a stand-alone basis, as part of its total portfolio
return or otherwise) with respect to the Investment Accounts in any internal or
external reports of it or its affiliates.

10.    Non-Assignability No “assignment”, as that term is defined in the
Advisers Act, of this Agreement shall be made by the Adviser or OneBeacon
without the written consent of the other party.

11.    Directions to the Adviser All directions by OneBeacon by or on behalf of
the Clients to the Adviser shall be in writing signed by or on behalf of
OneBeacon. The Adviser shall be fully protected in relying upon any such writing
which the Adviser believes to be genuine and signed or presented by the proper
person or persons, shall be under no duty to make any investigation or inquiry
as to any statement contained therein and may accept the same as conclusive
evidence of the truth and accuracy of the statements therein contained.

12.    Consultation with Counsel The Adviser may consult with legal counsel (who
may be counsel to OneBeacon) concerning any question that may arise with
reference to its duties under this Agreement, and the opinion of such counsel
shall be full and complete protection in respect of any action taken or omitted
by the Adviser hereunder in good faith and in accordance with such opinion.

13.    Services to Other Clients It is understood that the Adviser acts as
investment adviser to other clients and may give advice and take action with
respect to such clients that differs from the

3


--------------------------------------------------------------------------------


advice given or the action taken with respect to the Investment Accounts.
Nothing in this Agreement shall restrict the right of the Adviser, its members,
managers, officers, employees or affiliates to perform investment management or
advisory services for any other person or entity, and the performance of such
service for others shall not be deemed to violate or give rise to any duty or
obligation to the Client.

14.    Investment by the Adviser for Its Own Account Nothing in this Agreement
shall limit or restrict the Adviser or any of its members, managers, officers,
employees or affiliates from buying, selling or trading any securities for its
or their own account or accounts. OneBeacon on behalf of each Client
acknowledges that the Adviser and its members, managers, officers, employees,
affiliates and other clients may at any time have, acquire, increase, decrease
or dispose of securities which are at or about the same time acquired or
disposed of for the account of a Client. The Adviser shall have no obligation to
purchase or sell for the Investment Accounts or to recommend for purchase or
sale by the Investment Accounts any security that the Adviser or its members,
managers, officers, employees or affiliates may purchase or sell for itself or
themselves or for any other client.

15.    Proxies Subject to any other written instructions of OneBeacon, the
Adviser is hereby appointed OneBeacon’s agent and attorney-in-fact in its
discretion to vote, convert or tender in an exchange or tender offer any
securities in the Investment Accounts, to execute proxies, waivers, consents and
other instruments with respect to such securities, to endorse, transfer or
deliver such securities and to participate in or consent to any plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
with reference to such securities.

16.    Notices All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when delivered in writing or deposited by first-class mail to the
following addresses: (a) if to the Adviser, at its address set forth above,
Attention: Peter N Perugini, CFO, or (b) if to OneBeacon, at its address set
forth above, Attention Paul McDonough, CFO. The Adviser or the Client may change
its address or specify a different manner of addressing itself by giving notice
of such change in writing to the other party.

17.    Entire Agreement; Amendment This Agreement sets forth the entire
agreement of the parties with respect to management of the Investment Account
and shall not be amended except by an instrument in writing signed by the
parties hereto.

18.    Termination This Agreement shall continue in force from the date
hereof for an initial term until the third anniversary of the date hereof and
then may be renewed by OneBeacon for up to two additional one-year terms, in
each case by providing written notice of its intention to renew the Agreement
not less than 30 days prior to the relevant anniversary date.    Notwithstanding
the foregoing, this Agreement shall be terminable by OneBeacon upon written
notice to the Adviser at least thirty (30) days prior to the date upon which
such termination is to become effective (i) for cause (including material
non-performance by the Adviser), (ii) if either John Gillespie or Richard Howard
are no-longer affiliated with the Adviser, (iii) if there is a change in control
of the Adviser (change in control in this case shall mean a more than 50% change
in the voting interest of the Adviser), or (iv) if White Mountains’ voting
interest in OneBeacon falls below 50%.  Each Client shall honor any trades
executed but not settled before the date of any termination under this
Agreement. The fee for the calendar quarter during which any termination of this
Agreement shall occur shall be paid as of the date of termination and prorated
if the effective date does not coincide with the end of the quarter.

19.    Governing Law To the extent that the interpretation or effect of this
Agreement shall depend on state law, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

20.    Effective Date This Agreement shall become effective on the date first
written above.

21.    Receipt of Disclosure Statement OneBeacon acknowledges receipt of a copy
of Part II of the Adviser’s Form ADV in compliance with Rule 204-3(b) under the
Advisers Act more than 48 hours prior to the date of execution of this
Agreement. The Adviser shall annually and without charge,

4


--------------------------------------------------------------------------------


upon request by OneBeacon, deliver to OneBeacon the current version of such form
or a written document containing at least the information then required to be
contained in such form.

22.    Counterparts This Agreement may be executed in two counterparts, each one
of which shall be deemed to be an original.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

ADVISER:

 

ONEBEACON:

 

 

 

PROSPECTOR PARTNERS, LLC

 

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

5


--------------------------------------------------------------------------------


SCHEDULE A

SUBSIDIARIES OF ONEBEACON INSURANCE GROUP, LTD. SUBJECT TO THIS INVESTMENT
MANAGEMENT AGREEMENT

Fund American Companies, Inc.

The Employers’ Fire Insurance Company

Homeland Insurance Company of New York

The Northern Assurance Company of America

OneBeacon America Insurance Company

OneBeacon Insurance Company

Pennsylvania General Insurance Company

6


--------------------------------------------------------------------------------


SCHEDULE B

INVESTMENT GUIDELINES

Investment Objective

The Adviser’s objective is to achieve consistent positive returns and to
maximize long-term total returns within prudent levels of risk through capital
appreciation on a diversified portfolio of equity investments.

Performance Objectives

The Adviser will report to OneBeacon Insurance Group, Ltd. on a quarterly basis
to review the Adviser’s total investment performance. It is understood that
there are likely to be short-term periods during which performance deviates from
market indices. During such times, greater emphasis shall be placed on
performance comparisons with investment managers employing similar styles. The
overall performance of the Adviser’s Investment Accounts will be measured by
referencing broad equity market indices over a 3-year rolling period.

Guidelines

The Adviser must remain a registered adviser under the Investment Advisors Act
of 1940. Wherever these guidelines contain a limitation expressed as a
percentage of the portfolio assets, that percentage shall be measured solely
with reference to the assets that are under the Adviser’s control. Subject to
these guidelines, the Adviser shall have full discretion to manage the
Investment Account’s assets.

·                  The Adviser may not purchase securities on margin, sell
short, or enter into derivative transactions in the Investment Account without
the written consent of OneBeacon Insurance Group, Ltd.

·                  The Adviser may purchase Rule 144A securities provided such
securities are judged by the Adviser to be liquid and do not in the aggregate
exceed 20% of the market value of the Account. The Adviser shall also be able to
purchase securities if such securities are convertible into publicly traded
securities.

·                  At least 95% of the Investment Account will consist of
securities of companies having a market capitalization of $100 million or
greater.

·                  The Investment Account may include domestic and non-domestic
securities (common stocks, securities that are convertible into common stocks,
preferred stocks, warrants and rights to subscribe to common stocks) that are
listed on registered exchanges or actively traded in the over-the-counter
market.

·                  Issuers of securities located in countries other than the
United States, including emerging market countries, shall not exceed 40% of the
market value of the Investment Account.

·                  In terms of diversification, investments shall be allocated
with the intent to minimize the risk of large losses to the Investment Account.
The maximum total investment of any one equity shall be limited to 10% of the
Investment Account at the time of purchase, and 25% of the market value of the
Investment Account.

·                  If the aggregate investment in the equity securities in the
Investment Account of any one company exceeds 5% of that company’s outstanding
shares of all classes of stock of that issuer, the Adviser will notify OneBeacon
Insurance Group, Ltd.

·                  Notwithstanding the foregoing, in no event shall the Adviser
acquire securities of White Mountains Insurance Group, Ltd. or any of its
affiliated companies.

7


--------------------------------------------------------------------------------


Exceptions

Any exceptions taken to this Investment Guideline Statement must be submitted in
writing to OneBeacon Insurance Group, Ltd.

8


--------------------------------------------------------------------------------


SCHEDULE C

FEE SCHEDULE TO THE INVESTMENT MANAGEMENT AGREEMENT, DATED November 14, 2006 ,
BETWEEN PROSPECTOR PARTNERS, L.L.C. AND ONEBEACON INSURANCE GROUP, LTD.

Each term used in this Schedule C but not defined herein shall have the meaning
assigned to that term in the Investment Management Agreement, dated November 14,
2006 (the “Agreement”), between OneBeacon Insurance Group, Ltd. and Prospector
Partners, L.L.C., the adviser (the “Adviser”).

1.      The Adviser shall be paid a Management Fee (pro rated for periods less
than a full calendar quarter) computed in accordance with the table below based
on the value of the aggregate net assets (including cash and cash equivalents)
of each Investment Account and the net assets of each other client of the
Adviser identified on Schedule D to this Agreement (such collective aggregate
net assets shall be referred to as the “Aggregate Net Assets”), determined in
accordance with paragraph Section 2 below. Each entity identified in Schedule A
and each other client of the Adviser identified in Schedule D will bear its
proportionate share of the Management Fee.

Aggregate Net Assets

 

Annual Fee

 

Quarterly Fee

 

 

 

 

 

Up to $200 million

 

100 basis points
(1.00% or 0.0100)

 

25 basis points
(0.25% or 0.00250)

 

 

 

 

 

Next $200 million
(From $200 million to $400 million)

 

50 basis points

 

12.50 basis points

 

 

 

 

 

Amounts over $400 million

 

25 basis points

 

6.25 basis points

 

2.      For all purposes under the Agreement, including the determination of the
Management Fee, the market value of securities shall be as follows: securities
that are listed on a national securities exchange shall be valued at their last
sales price on the date of determination and securities that are not so listed
shall be valued at their last sales price on the date of determination, or if no
sales of such securities occurred on the date of determination, such securities
shall be valued at the last “bid” price at the close of business on such day (or
if sold short at the last “asked” price at the close of business on such day)
quoted by the National Association of Securities Dealers, Inc.’s Automatic
Quotation System or, if not quoted on such system, by one of the principal
market makers in such securities selected by the Adviser. Notwithstanding the
foregoing, if the securities to be valued constitute a block which, in the
judgment of the Adviser, could not be liquidated in a reasonable time without
depressing the market, such block shall then be valued by the Adviser but not at
a unit value in excess of the quoted market price for such security. All other
assets of the Investment Accounts shall be assigned such value as the Adviser
may reasonably determine.

9


--------------------------------------------------------------------------------


SCHEDULE D

CLIENTS OF PROSPECTOR PARTNERS, LLC SUBJECT TO FEE SCHEDULE SET FORTH IN
SCHEDULE C

Fund American Companies, Inc.

The Employers’ Fire Insurance Company

Homeland Insurance Company of New York

The Northern Assurance Company of America

OneBeacon America Insurance Company

OneBeacon Insurance Company

Pennsylvania General Insurance Company

OneBeacon Insurance Pension Plan

OneBeacon Insurance Savings Plan- Equity 401k

OneBeacon Insurance Savings Plan- Fully Managed

10


--------------------------------------------------------------------------------